After our opinion was filed in the above-entitled cause, complainants requested permission to file a motion for reargument, and such permission was duly granted. The reasons advanced in support of such motion, when analyzed, disclose that the opinion of complainants' counsel differs from that of the court as to the proper effect to be given certain evidence and as to the law applicable thereto, particularly as to lis pendens in a divorce case of this kind. These questions were fully argued by counsel and were considered by us in reaching our opinion. We are of the opinion therefore that no ground is shown for granting the motion.
Motion denied.